Citation Nr: 1416141	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  11-01 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability, including residuals of a right humerus fracture and right shoulder/clavicle dislocation.

2.  Entitlement to service connection for a right hip disability.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for bilateral pes planus.

5.  Entitlement to an increased rating for dysthymic disorder, currently rated 50 percent.

6.  Entitlement to an increased rating for osteomalacia of the right knee, currently rated 10 percent.  

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The Veteran had active military service from June 2, 1980, to July 24, 1980, and from February 1985 to December 1989.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Des Moines, Iowa, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in March 2013.  A transcript of the proceeding is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.




REMAND

At the hearing in March 2013, the Veteran testified that he had recently been awarded social security disability benefits from the Social Security Administration (SSA), effective in May 2010.  Since the records associated with that award of benefits are potentially relevant to the Veteran's VA claims VA must attempt to obtain and consider them.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2013); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Therefore, the appeal must be remanded to obtain the Veteran's complete SSA records.  

Accordingly, the case is REMANDED for the following action:

1.  Request, from the SSA, complete copies of any determination on a claim for disability benefits from that agency, with the medical records that served as the basis for any decision.  All attempts to obtain the records should be documented in the claims file.  If the search for the records is negative, that should be noted in the record and the Veteran must be informed in writing.  If the Veteran is in receipt of SSA benefits based upon age, and not disability, documentation of that must be added to the claims file.  

3.  Then readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

